818 F.2d 692
Gary BRYANT, Plaintiff-Appellant,v.FORD MOTOR CO., Defendant-Appellee.
Nos. 84-6389, 84-5698.
United States Court of Appeals,Ninth Circuit.
May 29, 1987.

Prior Report:  9th Cir., 794 F.2d 450.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, and LEAVY, Circuit Judges.

ORDER

1
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.